Citation Nr: 0934083	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-00 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel
INTRODUCTION

The Veteran served on active duty from October 1971 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.

In May 2007, the Veteran testified before a hearing officer 
at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  A July 2003 rating decision denied a claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder 
(posttraumatic stress disorder).  In absence of a timely 
appeal, that decision is final.

2.  The evidence submitted since the July 2003 rating 
decision, by itself, and when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post traumatic stress disorder (posttraumatic stress 
disorder), and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The July 2003 rating decision is final.  New and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 3.159 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in June 2005 and March 
2008 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  

The appellant was adequately informed of the specific basis 
for the prior denial of his claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post traumatic stress disorder, and of the type of evidence 
necessary to reopen the claim.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA treatment records.  The claim was 
readjudicated in a December 2008 supplemental statement of 
the case.  The claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim.  He was 
provided the opportunity to present pertinent evidence and 
testimony in light of the notice provided.  There is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
medical treatment records, and private and VA facility 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Background

A June 1977 hospitalization report from the Brooklyn State 
Hospital notes that the Veteran was brought in by police 
running nude through the neighborhood.  He reportedly had a 
long history of psychiatric illness.  He had no records of 
treatment or follow-up for any psychiatric condition.  The 
diagnosis was schizophrenia, paranoid.

An April 1979 VA examination noted no evidence of any 
treatment or diagnosis of a nervous disorder since service.  
The diagnosis was paranoid schizophrenia, active and severe. 

A February 1981 rating decision denied service connection for 
a nervous condition.  In making that determination it was 
noted that there was no evidence of any diagnosis or 
treatment for a psychiatric disorder in service.  The first 
evidence of a psychiatric disorder was in June 1977.  Thus, 
the denial was based upon the lack of evidence of in-service 
psychiatric symptoms and of a nexus between the post service 
psychiatric disorder and service.  The Veteran was notified 
but he did not appeal this decision and it is final.  
38 U.S.C.A. § 7105.

In April 2003 the Veteran filed a claim for posttraumatic 
stress disorder alleging that his separation from his wife 
while on active duty in Germany was very stressful and caused 
his posttraumatic stress disorder.

A July 2003 rating decision denied service connection for 
posttraumatic stress disorder.  In making that determination 
the RO noted that the treating VAMC Psychiatrist observed 
that the Veteran may have had some posttraumatic stress 
disorder symptoms which were masked by his bipolar disorder.  
The RO noted that there was no evidence of any combat 
service; there was no confirmed diagnosis of posttraumatic 
stress disorder; and the Veteran's alleged stressors did not 
meet the criteria for posttraumatic stress disorder.  The 
Veteran was notified by letter in August 2003 but he did not 
appeal this decision and it is final.  38 U.S.C.A. § 7105.

In April 2005 the Veteran attempted to reopen his claim for 
service connection for posttraumatic stress disorder.  He 
included a letter claiming a stressor of being accused of an 
armed robbery in Germany in which stereo equipment allegedly 
was stolen from a PX in Germany.  He allegedly was 
traumatized by being followed by CID on base wherever he 
went.  He also reported undergoing a lie detector test at 
Fort Hamilton, New York on or about December 23, 1973 (two 
months after he left service).  He reportedly had a nervous 
breakdown at that time.  

He was instructed by letter in June 2005 that he needed to 
submit new and material evidence if he wished to reopen his 
claim.  He did not submit any additional evidence.

Since that time the RO has received extensive and duplicative 
additional private and VA records.  The medical records 
reveal a long history of psychiatric problems which first are 
shown to have occurred in June 1977, more than three years 
after service.  He has been treated and diagnosed since that 
time with paranoid schizophrenia; bipolar disorder with 
psychotic features; depression; and, alcohol abuse.  The only 
records referring to posttraumatic stress disorder was from 
his treating VA clinician beginning in January 2003 who noted 
some posttraumatic stress disorder symptomatology, but did 
not diagnose posttraumatic stress disorder.  Subsequent 
diagnostic notations from this clinician no longer referred 
to posttraumatic stress disorder symptomatology.

At a personal hearing in May 2007 the Veteran testified to 
receiving treatment for his psychiatric disorder from the 
Beekman Hospital in New York City in 1973 (during the 
presumptive period for a psychosis).  

The RO subsequently attempted to obtain such records from the 
Beekman Hospital but no records were found.  Subsequently the 
Veteran submitted an April 2008 letter alleging that he was 
treated from November 1973 to the present at the Brooklyn 
Hospital.  Records were received from the Brooklyn Hospital 
showing treatment from June 1999 to November 2008.

Analysis

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
If it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.

The Veteran was denied entitlement to service connection for 
posttraumatic stress disorder because he did not have a 
confirmed diagnosis, and verified evidence of an in-service 
stressor to support a diagnosis.  See July 2003 rating 
decision.  Therefore, for evidence to be new and material, it 
must contain a competent current diagnosis of posttraumatic 
stress disorder, as well as verifiable evidence of an in-
service stressor.  

The Veteran has not provided the necessary new and material 
evidence to reopen the claim.  The record now still does not 
contain a confirmed diagnosis of post traumatic stress 
disorder, nor is there any evidence of an independently 
verifiable in-service stressor showing a nexus to service.  
Further, there is no evidence of in-service psychiatric 
problems, a diagnosis of an acquired psychiatric disorder 
during service, or of a psychosis within the one year 
presumptive period after service.  There is also no competent 
evidence of a nexus between the post service psychiatric 
disabilities and service.  Without this evidence, the claim 
cannot be reopened.

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet.App. 
463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder.


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


